         Case 1:19-cv-05244-AKH Document 68 Filed 04/17/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK

 U.S. SECURITIES AND EXCHANGE                        )
 COMMISSION,                                         )
                                                     )
        Plaintiff,                                   )   Civil Action No.:
                                                     )   19-cv-5244 (AKH)
        v.                                           )
                                                     )
 KIK INTERACTIVE INC.,                               )
                                                     )
        Defendants.                                  )
                                                     )
                                                     )

             THE BLOCKCHAIN ASSOCIATION’S NOTICE OF MOTION AND
               MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE

       PLEASE TAKE NOTICE that the Blockchain Association respectfully seeks leave to file

the accompanying amicus curiae brief. The Blockchain Association makes the motion before the

Honorable Alvin K. Hellerstein, United States District Judge, at the United States Courthouse,

Courtroom 14D, 500 Pearl Street, New York, New York 10007, at a date and time to be determined

by the Court.

                      INTERESTS OF PROPOSED AMICUS CURIAE

       The Blockchain Association is a not-for-profit organization that seeks to improve public

policy to help blockchain networks develop and prosper in the United States. It educates

policymakers, courts, and the public about how blockchain technology works and how regulatory

clarity can bring about a more secure, competitive, and innovative digital marketplace. The

Blockchain Association is committed to creating a partnership between industry and government

to share knowledge, identify opportunities, and bring about a digital future with more transparency

and security. This future holds immense promise for U.S. consumers, investors, and innovators.
         Case 1:19-cv-05244-AKH Document 68 Filed 04/17/20 Page 2 of 4



Cryptocurrency—only one of many applications of blockchain technology—is by itself at least a

$200 billion industry. Many other industries also stand to gain from reduced remittance fees,

improved supply chains, and other advantages of the technology. The Blockchain Association

comprises 27 member companies, which themselves represent billions of dollars in market

capitalization and thousands of employees in the United States.

                                          ARGUMENT

       Because no rule governs the filing of amicus briefs in this court, district judges “have broad

discretion in deciding whether to accept amicus briefs.” Jamaica Hosp. Med. Ctr., Inc. v. United

Health Grp., Inc., 584 F. Supp. 2d 489, 497 (E.D.N.Y. 2008) (citation omitted). “The usual

rationale for amicus curiae submissions is that they are of aid to the court and offer insights not

available from the parties.” Citizens Against Casino Gambling v. Kempthorne, 471 F. Supp. 2d

295, 311 (W.D.N.Y. 2007) (citation omitted). An amicus brief should be allowed when “the

amicus has unique information or perspective that can help the court beyond the help that the

lawyers for the parties are able to provide.” Ryan v. Commodity Futures Trading Comm’n, 125

F.3d 1062, 1063 (7th Cir. 1997) (Posner, C.J.); see, e.g., C&A Carbone, Inc. v. Cnty. of Rockland,

08-cv-6459-ER, 2014 U.S. Dist. LEXIS 38658, at *12–15 (S.D.N.Y. Mar. 24, 2014) (granting

motion for leave because trade associations’ amicus brief provided “insights into the market for

recyclables” and presented a discussion of how the ordinance at issue treated recyclables).

       This Court will be among the first to analyze whether, and under what circumstances,

blockchain “tokens” or “digital assets” are considered securities. Innovators, investors, users, and

regulators will all closely analyze the Court’s decision, which and the opinion will influence

business decisions in a multi-hundred-billion dollar industry that provides thousands of Americans

with jobs.




                                                 2
          Case 1:19-cv-05244-AKH Document 68 Filed 04/17/20 Page 3 of 4



       The Blockchain Association respectfully requests that the Court consider the views of the

industry, given the importance of this case. The attached proposed brief provides important

information about the context of this case, such as the ongoing uncertainty and previous reliance

concerning the application of the securities laws to digital assets. It also addresses the industry’s

efforts to develop—based on existing rules and limited guidance—contractual models to comply

with the securities laws and the SEC’s views.

       For these same reasons, the Blockchain Association filed, and another judge of this Court

granted, a motion for leave to file an amicus brief in another recent blockchain securities litigation.

See Order, SEC v. Telegram Group, Inc., No. 1:19-cv-09439-PKC (S.D.N.Y. Feb. 12, 2020) (ECF

No. 184). And the government consented to the Blockchain Association’s amicus brief recently

filed in the U.S. Court of Appeals for the Second Circuit. See Brief of Amicus Curiae the

Blockchain Association in Support of Appellants, SEC v. Telegram Group, Inc., No. 20-1076-cv

(2d Cir. filed Apr. 3, 2020) (ECF No. 55). Counsel for Kik Interactive, Inc. have consented to the

filing of the attached brief; counsel for the SEC do not consent.

                                            CONCLUSION

       The Blockchain Association respectfully requests that this Court grant its motion for leave

to file the attached amicus curiae brief.




                                                  3
        Case 1:19-cv-05244-AKH Document 68 Filed 04/17/20 Page 4 of 4



Dated: April 17, 2020.

                                          Respectfully submitted,

                                          S/ Keith Bradley
                                          Keith Bradley
                                          Benjamin Beaton (pro hac vice pending)
                                          SQUIRE PATTON BOGGS (US) LLP
                                          2550 M Street, NW
                                          Washington, DC 20037
                                          Telephone: 202-457-6000
                                          keith.bradley@squirepb.com
                                          benjamin.beaton@squirepb.com

                                          Counsel for the Blockchain Association




                                      4
